       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’
                      s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                           Case Number: 21-cv-04730
CANTRELL STREETER
v.
HEALTHCARE REVENUE RECOVERY GROUP, LLC d/b/a
ARS ACCOUNT RESOLUTION SERVICES and EQUIFAX
INFORMATION SERVICES, LLC
AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Plaintiff Cantrell Streeter




NAME (Type or print)
Celetha Chatman
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Celetha Chatman
FIRM
Community Lawyers LLC
STREET ADDRESS
980 N. Michigan Avenue, Suite 1400
CITY/STATE/ZIP
Chicago, IL 60611
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
6320429                                                 312-757-1880

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES   ✔          NO


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES              NO    ✔

ARE YOU A MEMBER OF THIS COURT’
                              S TRIAL BAR?                           YES              NO    ✔

IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                       YES       NO   ✔

IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL
